Order entered May 12, 2016




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01006-CV

               IN RE THE GUARDIANSHIP OF SYDNEY AYN LAROE,
                         AN INCAPACITATED PERSON

                         On Appeal from the Probate Court No. 1
                                 Dallas County, Texas
                          Trial Court Cause No. PR-09-3185-1

                                         ORDER
       We GRANT appellant’s April 25, 2016 motion for an extension of time to file a reply

brief and extend the time to MAY 16, 2016.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE